Title: To John Adams from Samuel Cooper, 10 July 1777
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston 10th July—77
     
     I have lately wrote you more than one Letter which I hope you have receiv’d. Howe has confess’d his Inferiority in the Field by retreating from the Jerseys, but I am sorry He has escap’d so whole. I have been in Hopes that our Army would have been strong enough to have taken some Station between Brunswick and Amboy, and to have cripled Him in his Retreat if not totally cut it off. I long for the Time when we shall be able to put the Enemy on the Defensive. Till then, the States will be kept in Alarms in almost ev’ry Quarter, at a vast Expence over and above that of the standing Army.
     France and Spain have been blind to their own Interest, if their great Men have not been corrupted by British Gold, or they would have taken a more decisive Part in Support of the Colonies States before now. Had they declar’d War against Britain her whole Navy would not have been at leisure to cover and distress these Coasts, shutting up the greatest Part of our Ports, and rendering the Navigation in others so greatly hazardous. Those Powers seem not aware of the Risque they run of the Advantages they might draw from the early and secure Establishment of the Independance of America. I have seen a late Letter from Mr. Deane in France. He recommends that we equip as soon as may be a Fleet sufficient to command these Seas. Could he imagine that these States alone were able to effect this, when Britain has so many Vessels of War now on our Coasts, and when all the Powers in Europe leave her to augment this naval Force at her Pleasure? I should be extremely glad to know, as far as you think prudent to communicate the Footing upon which our Negotiations abroad stand, and what is likely to be the Result.
     As soon as I knew Reinforcements were coming from Britain to America this year, I concluded Administration had Assurances of the pacific Disposition of France and Spain: Such a Step would not, otherwise have been hazarded. The greater our Difficulties are, the more Firmness and Perseverance must we exhibit. Great Things are not easily done. Heaven itself has begun the important Work, and will, I trust, compleat it. Your’s with ev’ry Sentiment of Esteem & Friendship,
     L. Sterling’s ill Success in the Jerseys we have just heard of.
    